Citation Nr: 1426299	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable rating for traumatic iritis, left eye.

2. Entitlement to a total rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973 and from February 1978 to July 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Roanoke, Virginia currently has original jurisdiction over the Veteran's claims.

The Veteran provided testimony at an October 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran's claim for a compensable rating for the left eye disability was denied in a June 2011 Board decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims.  Thereafter, the parties entered into a Joint Motion for Remand, which was adopted by the Court in a July 2012 Order.  In March 2013, the Board remanded this matter for further development. 

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In the February 2014 brief, the Veteran's representative claims that a January 2014 VA addendum opinion has not been associated with the Veteran's VBMS records.  The Board notes that this document is located in the Veteran's VBMS file titled, "C&P Exam," and the receipt date is listed as January 16, 2014.

The issue of service connection for a right eye disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the file does not show that the Court's July 2012 Order granting a Joint Motion for Remand and the Board's March 2013 remand development have been completed. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Joint Motion requested that VA obtain medical evidence to address the left-eye visual field finding in a November 2009 VA examination.  The November 2009 VA examiner indicated that the Veteran's left eye vision had constriction to approximately 10-15 degrees, 360 degrees.  The parties to the Joint Motion determined that the examiner's statement did not properly address the contraction of visual field in terms of the criteria set forth in 38 C F R § 4 79 diagnostic code 6080.  The Joint Motion for Remand instructed that the Veteran either be provided with a new examination or a medical opinion that addresses whether the left eye visual field impairment noted in the November 2009 VA examination was the type of visual impairment referenced in diagnostic code 6080 or whether this was related to the service connected traumatic iritis.

In January 2012, the Veteran's eyes were reexamined and the examiner recorded that there was no visual field defect.  In January 2014, the Veteran's eyes were again reexamined and the examiner indicated that constriction on Goldman testing was not visually significant at this time.  There is no opinion of record that reports the actual visual field test results from the November 2009 VA examination as requested in the March 2013 Board remand.  The Board cannot find that the AOJ's actions substantially comply with the directives of the Court.  Therefore, an opinion is needed to determine if there was any visual field defect prior to the Veteran's reexamination in January 2012.

Additionally, the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to an increased rating for traumatic iritis of the left eye. See Harris v. Derwinsla, 1 Vet App 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Finally, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that all available VA and non-VA treatment records are obtained.  If records are identified but could not be obtained, the claims file must document the efforts that were made to obtain the records and the Veteran must be notified of VA's inability to obtain the records.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Refer the Veteran's claims folder to an appropriate examiner to request that he or she identify the degree of concentric contraction identified in the November 2009 rating decision in terms of degrees of remaining visual field as specified on 38 C F R § 3 79, Diagnostic Code 6080.

The examiner should also indicate whether half of the temporal, nasal, interior, or superior visual fields were
Lost.

3. Upon completion of the above action, readjudicate the claims remaining on appeal, to include entitlement to TDIU.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



